Case 1:19-cv-03479-KAM-RLM Document 53 Filed 06/10/20 Page 1 of 1 PageID #: 835

                                                                        4725 WISCONSIN AVE, NW, SUITE 200
                                                                                   WASHINGTON, DC 20016
                                                                                      TEL: (202) 789-3960
                                                                                       FAX: (202) 789-1813
                                                                                        bill@cuneolaw.com
                                                                                        www.cuneolaw.com




                                              June 10, 2020

 BY ECF
 Honorable Kiyo A. Matsumoto
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 Re:       Cohen v. Capital One Funding, LLC et al.
           Case No. 1:19-cv-03479- KAM-RLM

 Dear Judge Matsumoto:

     This firm represents the Plaintiffs in the above-referenced proceeding. I write to provide the
 Court with supplemental authority relevant to the disposition of Defendants’ pending Motion to
 Dismiss for Failure to State a Claim.

      On June 9, 2020, Judge Michael Vallejos of the District Court for the City and County of
 Denver, Colorado, issued a ruling in Administrator of the Uniform Consumer Credit Code, v.
 Marlette Funding et al., Case no. 2017CV30376, a case brought by a Colorado state regulator to
 enforce that state’s usury laws. Confronted with some of the same arguments made by
 Defendants herein, Judge Vallejos ruled that the federal law “does not extend the privilege of
 interest exportation to non-banks” following a bank’s sale or assignment of a loan. Judge
 Vallejos cited Madden v. Midland Funding, LLC., 786 F.3d 246 (2d Cir. 2015) in reaching that
 conclusion.

       A copy of the ruling is attached as an exhibit to this letter.

                                                           Respectfully,

                                                           /s/ C. William Frick

                                                           C. William Frick




                        WASHINGTON, DC (Main Office) • NEW YORK • ST. LOUIS
